UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6789




In Re:       IVEY WALKER,

                                                         Petitioner.




             On Petition for Writ of Mandamus. (CA-02-66)


Submitted:    May 19, 2004                 Decided:   August 3, 2004


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivey Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ivey Walker petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on a petition that he

filed pursuant to 28 U.S.C. § 2241 (2000).          He seeks an order from

this court directing the district court to act.            Although we find

that mandamus relief is not warranted because the delay is not

unreasonable, we deny the mandamus petition without prejudice to

the filing of another mandamus petition if the district court does

not act expeditiously.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED




                                     - 2 -